DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Document CN2019104887568 filed on 06/06/2019 has been retrieved by the office on 06/24/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 has been considered by the examiner. 
Claim Objections
Claims 1, 9 are14-16 are objected to because of the following informalities:   
Regarding claims 1, 9 and 14-16, the claims includes numbered lists and they are not a proper way to indicate indentations in the claims. (See 37 C.F.R. 1.75(i) and MPEP 608.01(m))
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 18, both claim dependency upon claim 15 which is an apparatus claim, however, claims 17 and 18 recites preamble “The method…” which renders the claim indefinite, as it is unclear whether the dependency is incorrect, or the preamble is incorrect. 
For the purpose of compact prosecution, the examiner is interpreting both claims as being dependent on the method claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 ,9 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2020/0146125A1 hereinafter “Jo” 
Regarding claim 1, Jo discloses in Figs.3 and 5 for example, a dimming signal generation circuit (¶40L1: the dimming circuit [140]) configured for a light-emitting diode (LED) driver (¶39L1-6: the lighting system in the LED lighting device), the dimming signal generation circuit comprising: 
a) a voltage-type dimmer (¶44L6-11: the dimmer [300]) configured to generate a dimming voltage (¶44L4-11: the dimming control signal may have a value of 0 to 10V or 1 to 10V); 
b) a dimming control circuit (¶40L1-2: a first control unit [142]) comprising a transformer (¶41L7: transformer [146]) and a power switch (¶53L1-8: a transistor [Q1] coupled in series (¶53L6-8: a drain electrode of the transistor [Q1] may be connected to the primary coil [T1] of the transformer) between a first voltage (denoted as VDC in Fig.5) and ground (denoted as SGND in Fig.5); 
c) wherein a secondary side of the transformer (¶41L6-8: the transformer [146] includes a secondary coil [T2]) is coupled to the voltage-type dimmer (¶51L16-25: the second control unit [144] may be included in the dimmer [300]; the secondary coil [T2] connected to the second control unit [144]) is configured to receive the dimming voltage (¶55L1-5: dimmer [300] output a voltage value to the second control unit [144]); 
d) wherein a primary side of the transformer is configured to receive the first voltage (¶54L5-6: a Volts Direct Current (VDC) which is a voltage value of the direct current power input to the first control unit [142]); and 
e) wherein a dimming reference signal is generated at the primary side of the transformer in accordance with the dimming voltage. (¶45L12-15: a value output from the signal rectifier may be a value in which a voltage value of the direct current power is added to the dimming control signal transmitted from the second control unit) 
	Regarding claim 2, Jo discloses the dimming signal generation circuit of claim 1, wherein 
the dimming reference signal is generated in accordance with a detection signal representative of a peak value of a voltage across the primary winding of the transformer when the power switch is off.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Regarding claim 3, Jo discloses the dimming signal generation circuit of claim 1, wherein 
the dimming reference signal is generated in accordance with a detection signal representative of a voltage across a primary winding of the transformer when the power switch is off.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Regarding claim 4, Jo discloses the dimming signal generation circuit of claim 1, wherein when 
the power switch is off, a peak value of a voltage across a primary winding of the transformer is configured as the dimming reference signal.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Regarding claim 5, Jo discloses the dimming signal generation circuit of claim 1, wherein the dimming control circuit further comprises 
a reference voltage generating circuit configured to generate the dimming reference signal in accordance with a detection signal representative of a peak value of a voltage across a primary winding of the transformer, wherein the dimming reference signal is proportional to the detection signal.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Regarding claim 9, Jo discloses the dimming signal generation circuit of claim 1, wherein the dimming control circuit further comprises: a) a rectifier switch coupled between a secondary winding of the transformer and a high potential output terminal of the voltage-type dimmer .(¶55L1-15: a Zener diode connected between DIM+ Line and the DIM- line and diode [D2]); and b) an output capacitor coupled between the rectifier switch and a low potential output terminal of the voltage-type dimmer.(¶56L1-15: the contorl unit includes DIM- connected to a capacitor [C4])
Regarding claim 16, Jo discloses a dimming signal generation method of controlling a dimming signal generation circuit (¶40L1: the dimming circuit [140]), wherein the dimming signal generation circuit comprises a voltage-type dimmer (¶44L6-11: the dimmer [300]) and a dimming control circuit (¶40L1-2: a first control unit [142]) comprising a transformer (¶41L7: transformer [146]) and a power switch (¶53L1-8: a transistor [Q1] coupled in series (¶53L6-8: a drain electrode of the transistor [Q1] may be connected to the primary coil [T1] of the transformer) between a first voltage (denoted as VDC in Fig.5) and ground (denoted as SGND in Fig.5), the method comprising: 
a) generating a dimming voltage by the voltage-type dimmer in accordance with a brightness of a light-emitting diode (LED) load (¶44L1-20: : the dimming control signal may have a value of 0 to 10V or 1 to 10V); 
b) receiving the dimming voltage by a secondary side of the transformer (¶44L1-20: second control unit transmit the dimming control signal for controlling the LED array); 
c) receiving the first voltage by a primary side of the transformer (¶44L1-20: second control unit transmit the dimming control signal for controlling the LED array through the transformer); and 
d) generating a dimming reference signal in accordance with the dimming voltage at the primary side of the transformer in the dimming control circuit. (¶45L12-15: a value output from the signal rectifier may be a value in which a voltage value of the direct current power is added to the dimming control signal transmitted from the second control unit)
Regarding claim 17, Jo discloses method of claim 15 (see 112 rejection for examiner’s interpretation), wherein the dimming reference signal is generated in accordance with a detection signal representative of a peak value of a voltage across the primary winding of the transformer when the power switch is off.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Regarding claim 18, Jo discloses method of claim 15 (see 112 rejection for examiner’s interpretation), wherein the dimming reference signal is generated in accordance with a detection signal representative of a voltage across a primary winding of the transformer when the power switch is off.  (¶54L1-10: pulse signal generated from the pulse generator is transmitted to the second control unit,  pulse signal generated may have predetermined duty ratio with respect to Volts Direct Current (VDC))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of US9,462,655 hereinafter Davis.
Regarding claim 10, Jo discloses the dimming signal generation circuit of claim 1, 	
Jo does not explicitly disclose:
the voltage-type dimmer is Page 16Docket No.: configured as an analog dimmer. 
Davis discloses a resistive network that generates a 0-10V analog dimming signal. (abstract)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the resistive network disclosed by Davis to generate the 0-10V dimming signal disclosed by Jo. 
One of ordinary skill in the art would’ve been motivated because a resistive network is an easy and low cost way of generating a dimming signal for a light control system. 
Regarding claim 11, Jo discloses the dimming signal generation circuit of claim 1
Jo does not explicitly disclose:
the voltage-type dimmer is configured as a resistance dimmer.  
Davis discloses a resistive network that generates a 0-10V analog dimming signal. (abstract)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the resistive network disclosed by Davis to generate the 0-10V dimming signal disclosed by Jo. 
One of ordinary skill in the art would’ve been motivated because a resistive network is an easy and low cost way of generating a dimming signal for a light control system
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of US2018/0116021A1 hereinafter “Jin”
Regarding claim 12, Jo discloses an LED driving apparatus, comprising the LED driver and the dimming signal generation circuit of claim 1 (as rejected in claim 1), and 
Jo does not explicitly disclose: 
a dimming integrated circuit comprising a dimming circuit configured to adjust a current flowing through the LED load in accordance with the dimming reference signal, in order to adjust brightness of the LED load.  
Jin discloses a module for a LED circuit wherein 
a dimming integrated circuit comprising a dimming circuit configured to adjust a current flowing through the LED load in accordance with the dimming reference signal, in order to adjust brightness of the LED load. (¶100L1-6: the driving module may be implemented as an integrated circuit including a driving current controller, a driving controller, an internal power supply unit, an LED driving current setting unit and a dimming control unit. The driving module controls the driving of the LED element group.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the driving module implemented as an IC as disclosed by Jin utilize the  dimming signal to drive the LED as disclosed by Jo. 
One of ordinary skill in the art would’ve been motivated because an IC will allow the components to be fitted into a smaller package reducing the overall size of the lighting system. 
Regarding claim 13, Jo in view of Jin hereinafter “Jo/Jin” discloses the LED driving apparatus of claim 12, wherein: 
a) the dimming integrated circuit is configured as an integrated chip (Jin ¶100L1-6: the driving module may be implemented as an integrated circuit including a driving current controller, a driving controller, an internal power supply unit, an LED driving current setting unit and a dimming control unit. The driving module controls the driving of the LED element group.); b) the dimming circuit is integrated in the dimming integrated circuit; and c) the dimming integrated circuit comprises a supply voltage pin for receiving the first voltage, a dimming pin for receiving the dimming reference signal, and an output pin coupled to the power switch. (Note: as shown in Fig.5 of Jo, each component will be integrated into the IC as disclosed by Jin) 
Regarding claim 14, Jo/Jin discloses the LED driving apparatus of claim 12, wherein: a) the dimming integrated circuit is configured as an integrated chip (Jin ¶100L1-6: the driving module may be implemented as an integrated circuit including a driving current controller, a driving controller, an internal power supply unit, an LED driving current setting unit and a dimming control unit. The driving module controls the driving of the LED element group.); b) the dimming circuit is integrated with at least one of the power switch and a reference voltage generating circuit in the dimming integrated circuit; and c) the dimming integrated circuit comprises a supply voltage pin for receiving the first voltage, a dimming pin for receiving the dimming reference signal, and an output pin coupled to the power switch.  (Note: as shown in Fig.5 of Jo, each component will be integrated into the IC as disclosed by Jin)
Regarding claim 15, Jo/Jin discloses the apparatus of claim 12 will, further comprising: a) a rectifier circuit configured to convert an alternating current signal into a direct current signal (Jo ¶46L1-14: signal rectifier); b) a filter circuit configured to filter the direct current signal generated by the rectifier circuit (Jo ¶52L1-5: offset voltage cancellation part); Page 17Docket No.: and c) a switch-type converter controlled by the dimming integrated circuit, and being configured to drive the LED load. (Jin ¶100L1-6: the driving module may be implemented as an integrated circuit including a driving current controller, a driving controller, an internal power supply unit, an LED driving current setting unit and a dimming control unit. The driving module controls the driving of the LED element group.) (Note: although not explicitly disclosed, the dimming signals disclosed are PWM signals, which is commonly used in the art by SMPS for dimming LEDs.) 
Allowable Subject Matter
Claims 6-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 29, 2022